                                                             MEMO ENDORSED
                                                    March 3, 2020

Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                      Re:     United States v. Brent Borland, 18-CR-487


Dear Judge Failla,

       I write to respectfully request the Court to temporarily modify the conditions of Mr.
Borland’s bond to permit him to travel to Austin and San Antonio, Texas, on March 9, 2020,
returning to New York on March 13, 2020. Mr. Borland plans to see family and a close friend
during the visit. As he has during previous travel, Mr. Borland will keep Pretrial Services fully
apprised of his itinerary.

      I have discussed this request with Officer Mackey from Pretrial Services and the
government, and both consent. Thank you very much for your consideration.


                                                    Sincerely,

                                                            /s/

                                                    Florian Miedel
                                                    Attorney for Brent Borland



cc:    AUSA Edward Imperatore
       AUSA Negar Tekeei
       Pretrial Services Officer Mackey
                                                       SO ORDERED.
Application GRANTED.


Dated: March 3, 2020
       New York, New York
                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
